DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 1-6 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other operation switches" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Therefore the claim is indefinite. Claims 2-6 are indefinite as depending on an indefinite base claim.
Claim 2 recites the limitation "the plurality of the function groups" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. Therefore the claim is indefinite.
Claim 3 recites the limitation "the plurality of mode operation switches" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Therefore the claim is indefinite. Claim 4 is indefinite as depending on an indefinite base claim.
Claim 4 recites the limitation "some of the plurality of functions" in line 5. There is insufficient antecedent basis for this limitation in the claim. Therefore the claim is indefinite.
Claim 5 recites the limitation "said common operation switch" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Therefore the claim is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 6,684,264 B1, hereinafter “Choi”).
Regarding Claim 1, Choi discloses an apparatus and a method for controlling a molding machine, comprising a human/machine interface, aka control panel (display operation device, 30) used by an operator to input control data and view process feedback information, the display operation device comprising a housing (case) with a front view and containing a display screen (display unit, 38) arranged on the front part of the case and a plurality of pushbuttons (operation switches) arranged thereon (C1 L8-11; C2 L12-17; C4 L1-12; Fig. 3). It is the Examiner’s position that the claimed operation switches are inclusive of Choi’s manual control function pushbuttons. Commonly used manual control functions are activated by some operation switches along the top and bottom of the display operation device (in line at a lower edge part), thus laterally arranged, and other operation switches are organized along each side of the display operation device (in line at a side edge part) (C8 L8-14; Fig. 3). It is the Examiner’s further position that although not explicitly disclosed, Figure 3 appears to depict the longitudinal axis of the display unit is coaxial with the longitudinal axis of the front part of the case, thus such claimed arrangement is implied. 
Regarding Claim 2, the limitations of Claim 1 from which Claim 2 depends are disclosed by Choi as discussed above. Choi further discloses the other operation switches can be reconfigured according to individual mold or process requirements, and thus are a plurality of multi-function operation switches that may be dynamically allocated (C8 L14-16). A plurality of function groups of the molding machine may be pre-defined  into groups that are selectable by the operator to actuate the desired functions (C8 L16-22). Several independent manual operation may be assigned to a single function icon to achieve a one-button operation (C8 L23-25).
Regarding Claim 3, the limitations of Claim 1 from which Claim 3 depends are disclosed by Choi as discussed above. Choi further discloses the configuration of screens and sidebars may be stored and may be unique to each operator (C8 L23-28). Thus, said some operation switches or said other operation 
Regarding Claim 4, the limitations of Claim 3 from which Claim 4 depends are disclosed by Choi as discussed above. Figure 2 depicts a common operation switch arranged at a point on the front part of the case where a line of said some operation switches virtually extended in the lateral direction and a line of said other operation switches virtually extended in the longitudinal direction are crossed. Choi further discloses the control system supports multiple pushbuttons to be activated at the same time, and the operator may activate several control functions by pressing multiple pushbuttons so that multiple functions are performed at the same time thus speeding up the manual machine operation (C9 L50-62). Furthermore, multiple function can be assigned to a pushbutton for simultaneous operation of multiple control functions, and by assigning a single activation pushbutton for a group of related function which can be actuated at the same time, the task of the operator is greatly simplified (C10 L49-58). The operator may program sequentially operated manual function to a single pushbutton and control the desired sequence of operation by pressing the single programmed pushbutton (C11 L5-27). Thus, although not explicitly disclosed, Choi is capable of allocating some of a plurality of functions of said molding machine and also functions related to the operation mode of said molding machine to the common operation switch, and such limitation is implicit in the disclosure.
Regarding Claim 5, the limitations of Claim 1 from which Claim 5 depends are disclosed by Choi as discussed above. Figures 5 and 6 depict the display operation device is hinged (rotating shaft unit) to the molding machine on the left side edge part of the case using bolts (shafts) (Figs. 5, 6). Figures 5 and 6 further depict a strip-like shaped flat part extending in the longitudinal direction between said other operation switches and the common operation switch. 
Regarding Claim 6, the limitations of Claim 1 from which Claim 6 depends are disclosed by Choi as discussed above. Choi further discloses the molding machine comprising a display operation device further comprises a computer program product comprising a software code portion configured to control machine operation and to control information displayed on the display operation device to cause movement of a component of the molding machine in response to an activation of at least one of the plurality of basic control function buttons (Choi Claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743